Exhibit 10.6 SECURITY AND PLEDGE AGREEMENT SECURITY AND PLEDGE AGREEMENT , dated as of November 13, 2013 (this “ Agreement ”) made by VeriTeQ Corporation, a Delaware corporation with offices located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445 (the “ Company ”), and each of the undersigned subsidiaries of the Company from time to time, if any (each a “ Grantor ” and collectively and together with the Company the “ Grantors ”), in favor of Hudson Bay Master Fund Ltd., in its capacity as collateral agent (in such capacity, the “ Collateral Agent ”) for the “Buyers” (as defined below) party to the Securities Purchase Agreement, dated as of November 13, 2013 (as amended, restated or otherwise modified from time to time, the “ Securities Purchase Agreement ”). W I T N E S S E T H : WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of Buyers attached to the Securities Purchase Agreement (collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement, pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, the “Notes” (as defined therein) issued pursuant thereto (as such Notes may be amended, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”); WHEREAS, certain Grantors from time to time (other than the Company) (collectively, the “ Guarantors ”) may execute and deliver one or more guarantees (each, a “ Guaranty ”) in form and substance acceptable to and in favor of the Collateral Agent for the benefit of itself and the Buyers, with respect to the Company’s obligations under the Securities Purchase Agreement, the Notes and the other “Transaction Documents” (as defined in the Securities Purchase Agreement) (collectively, the “ Transaction Documents ”); WHEREAS, it is a condition precedent to the Buyers purchasing the Notes issued pursuant to the Securities Purchase Agreement that the Grantors shall have executed and delivered to the Collateral Agent this Agreement providing for the grant to the Collateral Agent, for the benefit of the Buyers, to secure all of the Company’s obligations under the Transaction Documents and the Guarantors’ obligations under any such Guaranty, as applicable, of (a) a first priority, valid, enforceable, and perfected security interest in all personal property of each Grantor other than the “Excluded Collateral”, “Excluded Intellectual Property” and the “Master Restricted Accounts”, each as defined below, and (b) a second priority, valid, enforceable, and perfected security interest in the Excluded Intellectual Property and the Master Restricted Accounts; and WHEREAS, the Grantors have determined that the execution, delivery and performance of this Agreement directly benefits, and is in the best interest of, the Grantors. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the Buyers, as follows: SECTION 1.
